           Case 1:19-cr-10335-DJC Document 161 Filed 09/07/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

______________________________
                              )
UNITED STATES OF AMERICA )
                              )
      v.                      )                      Criminal Action No. 19-cr-10335
                              )
TANMAYA KABRA                 )
                              )
                              )
______________________________)

         DEFENDANT TANMAYA KABRA’S REPLY TO THE GOVERNMENT’S
                       MOTION FOR RESTITUTION

       Defendant Tanmaya Kabra (“Mr. Kabra”) hereby agrees to pay the entire restitution amount

requested by the Government in its Motion for Restitution. By doing so, Mr. Kabra does not admit

that there was fraudulent conduct with regard to Victim No. 7, Victim No. 15, Victim No. 25,

Victim No. 26, Victim No. 27, and Victim No. 28. Mr. Kabra respectfully submits that there were

business disputes between his business, LaunchByte LLC, and each of those individuals.

Nonetheless, Mr. Kabra wishes to resolve these business disputes and, in the interests of conserving

the resources of the Court and the Government and putting all such disputes involving LaunchByte

behind him, Mr. Kabra agrees that all such claims be included as part of the restitution amount

owed in this matter.

       Counsel for the Government, Assistant U.S. Attorney Christopher Looney, has assented to

the requested relief.

       Accordingly, Mr. Kabra respectfully urges the Court to grant the Government’s Motion for

Restitution as all disputes are moot.




                                                 1
           Case 1:19-cr-10335-DJC Document 161 Filed 09/07/21 Page 2 of 2



                                               Respectfully submitted,

                                               TANMAYA KABRA

                                               By his attorneys,

                                               /s/ Michael J. Connolly______________
                                               Michael J. Connolly
                                               Julianna Malogolowkin
                                               HINCKLEY, ALLEN & SNYDER LLP
                                               28 State Street
                                               Boston, MA 02109
                                               mconnolly@hinckleyallen.com
                                               jmalogolowkin@hinckleyallen.com
                                               Tel. (617) 345-9000
                                               Fax (617) 345-9020


                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 7, 2021, a copy of the foregoing Sentencing
Memorandum was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                               /s/ Michael J. Connolly______________




                                                    2
